DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
In the IDS filed on March 12, 2020, the JP 2016-505359 A reference is missing.  However, the U. S. examiner was able to obtain a copy of the English equivalent of this missing reference (namely. U. S. Pat. 9,611,773 B2), consider it and cite it on the attached PTO-892 (thereby making it of record).  No further action by the Attorney is deemed necessary regarding this particular IDS issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 2, 4, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0021726 A1.
The figure printed on the face of this US 2018/0021726 B2 illustrate and also the abstract as well paragraph numbers 30, 31, 56, 59 and 64 in this US 2018/0021726 A1 discuss the provision of a catalyzed filter (also useful for abating pollutants emitted from an internal combustion engine: please also see paragraph number 3), wherein the “flow-through” walls within this filter are comprised of two distinct catalytic zones contained w/in the substrate constituting the walls.  The first zone within the substrate constituting the wall contains rhodium, and appears to be useful for abating NOx (please note paragraph numbers 30 and 64 in this US 2018/0021726 B2, specifically).  While the second zone within the substrate constituting the remaining portion of the wall contains palladium, and appears to be useful for abating the emissions of at least carbon monoxide and also hydrocarbons out of the exhaust gas (please also see paragraph numbers 31 and 56).  Thus, the discussed portions of this US 2018/0021726 A1 reasonably seem to meet at least a portion of the limitations described in at least the Applicants’ claims 1, 2, 6 and 8.
	Please also note that paragraph number 90 mentions that the length (L1) of the first catalytic layer may be less than 90 percent of the total length of the wall, as embraced in the scope of at least the Applicants’ dependent claim 4.
	Also, please note that paragraph number 94 reports the length (L2) of the second catalytic layer may be less than the total length of the wall, as embraced in the scope of at least the Applicants’ dependent claim 5.



Allowable Subject Matter
The Applicants’ dependent claim 3 has been allowed over this US 2018/0021726 A1 because this dependent claim 3 also requires that the first catalyst layer contains an oxidation catalyst (whereas paragraph numbers 30 and 64 in this US 2018/0021726 A1 fairly suggests that their first catalytic zone contains rhodium, which promotes the reduction of NOx).  The Applicants’ dependent claim 3 also mentions that the second catalytic layer contains a reduction catalyst (whereas paragraph numbers 31 and 56 in this US 2018/0021726 A1 fairly suggests that their corresponding second catalytic zone contains palladium, which promotes the oxidation of CO and HC).
The Applicants’ dependent claim 7 has been allowed over this US 2018/0021726 A1 because this dependent claim 7 also calls for the catalytic layers to “gradually” increase and/or decrease in the extension direction of the wall, and at least this particular feature is not taught or suggested in this US 2018/0021726 A1.  In contrast, the figure printed on the face of this US 2018/0021726 A1 shows an immediate and abrupt change in the catalytic zones across the length of the wall (but not the Applicants’ claimed “gradual” change specified in at least the Applicants’ dependent claim 7).

References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
US 2014/0227155 A1; US 2012/0186229 A1; US 2008/0078171 A1; US 2008/0020922 A1; U. S. Pat. 9,611,773 B2; U. S. Pat. 9,242,212 B2; U. S. Pat. 8,802,016 B2 and U. S. Pat. 8,795,617 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736